Case 2:18-cv-00153-KS-MTP Document 50 Filed 06/03/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

EASTERN DIVISION
JOHN DOE PLAINTIFF
V. CIVIL ACTION NO. 2:18-CV-153-KS-MTP
THE UNIVERSITY OF SOUTHERN MISSISSIPPI, ET AL. DEFENDANTS

AGREED ORDER OF DISMISSAL WITH PREJUDICE
This matter is before the Court on the joint ore tenus motion of the parties for dismissal
with prejudice of Plaintiff's Complaint. The Court finds the motion is well taken and should be
granted.
THEREFORE, IT IS ORDERED that Plaintiff's Complaint against The University of
Southern Mississippi; Rodney D. Bennett, in his official capacity; Rebecca Malley, in her official
capacity, Board of Trustees of State Institutions of Higher Learning (“IHL Board), and the State

of Mississippi is dismissed with prejudice with the parties to bear their own attorney fees,

expenses and costs. aA Gx
SO ORDERED AND ADJUDGED, this the 3 day of May, 2019.

UNITED STATES DISTRICT JUDGE

AGREED AS TO FORM:

/s Daniel M. Waide
Daniel M. Waide (MSB # 103543)
Attorney for Plaintiff

/s J. Andrew Mauldin

J. Cal Mayo, Jr. (MSB # 8492)

J. Andrew Mauldin (MSB # 104227)
Attorneys for Defendants
